DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 09, 2019 has been entered.
 
Status of Claims
This action is in reply to the request for continued examination filed on December 09, 2019.  
The amendment to the specification filed on December 09, 2019 is entered.
Claims 1-2, and 5-29 are currently pending and have been examined.
Claims 2, 5, and 8-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Claim 1 is amended.
Claims 3-4 
Applicant’s amendment to Claim 1, overcomes the rejection under 35 USC § 112(a) for lack of written description, set forth in the Office Action mailed July 09, 2019.  The rejection is withdrawn.
Applicant’s amendment to Claim 1, overcomes the rejection under 35 USC § 112(b) for indefiniteness, set forth in the Office Action mailed July 09, 2019.  The rejection is withdrawn.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has added the limitation “the first CO2 transfer line comprising a first metering device mounted directly between the CO2 liquid receiver and of the first evaporation sector… the second CO2 transfer line comprising a second metering device mounted directly between the CO2 accumulator and the second evaporation sector,” in Claim 1.  Paragraph [0017], of the specification, as originally filed, describes the first CO2 transfer line comprising a first metering device mounted upstream the first evaporation sector…the second CO2 transfer line comprising a second metering device mounted upstream the second evaporation sector; paragraph [0020] describes [i]n a further embodiment, the CO2 cooling system comprises a CO2 accumulator mounted to the CO2 transfer lines extending between the evaporation stage and the compression stage; and paragraphs [0073]-[0074] describe a metering device 128 on a CO2 transfer line 126 for feeding the CO2 liquid refrigerant into the evaporation stage, such that refrigerant can be fed into sector 126B. CO2 transfer line 137 includes a metering device 138 for feeding the CO2 refrigerant into the evaporation stage 126.   Line 137, through metering device 138, can feed CO2 refrigerant into sectors 126A, 126C of the evaporation stage 126.  Further, as evidenced above, and demonstrated below via the prior art rejection, the claims, nor the specification, as originally filed, support this newly added limitation of “the first CO2 transfer line comprising a first metering device mounted directly between the CO2 liquid receiver and of the first evaporation sector… the second CO2 transfer line comprising a second metering device mounted directly between the CO2 accumulator and the second evaporation sector”.   Thus, the newly added limitation is deemed to be NEW MATTER.

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “the first CO2 transfer line comprising a first metering device mounted directly between the CO2 liquid receiver and of the first evaporation sector… the second CO2 transfer line comprising a second metering device mounted directly between the CO2 accumulator and the second evaporation sector,” in Claim 1, renders the claims indefinite.  One of ordinary skill in the art independent Claim 1 creates such an inconsistency between the claims and the description that it prevents a skilled artisan from understanding the scope of the independent claims (MPEP § 2173.03). Thus, the specification does not define the physical relationship between the first metering device and the second metering device and one of the CO2 liquid receiver or CO2 accumulator.  For the purpose of this examination, the limitation will be interpreted as the first CO2 transfer line comprising a first metering device mounted upstream the first evaporation sector… the second CO2 transfer line comprising a second metering device mounted upstream the second evaporation sector. 	
Claim 1 recites the limitation “a first CO2 transfer line feeding a first portion of the CO2 refrigerant from the CO2 liquid receiver into the first evaporation sector,” in lines 12-13.  However, a first portion of the CO2 refrigerant has already been introduced in lines 7-8.  It is unclear as to whether the first portion of the CO2 refrigerant in lines 12-13 is the same first portion of the CO2 refrigerant as that introduced in line 7 or a separate and unique first portion.  This ambiguity renders the claim indefinite.  For the purpose of this examination, the limitation will be interpreted a first CO2 transfer line feeding the first portion of the CO2 refrigerant from the CO2 liquid receiver into the first evaporation sector.
Claims 6-7 are rejected as depending from the rejected Claim 1. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dube (U.S. Patent Application Publication No. 2012/0073319) .
Regarding Claim 1, Dube discloses:
A CO2 cooling system (3, see Fig 3), comprising: 
a compression stage (32) in which CO2 refrigerant is compressed; 
a cooling stage (36) in which the compressed CO2 refrigerant releases heat;
a CO2 liquid receiver (55) receiving CO2  refrigerant from the cooling stage (36); 
an evaporation stage (16) in which the CO2 refrigerant, having released heat in the cooling stage (36), absorbs heat, 
a CO2  accumulator (12) receiving CO2 refrigerant exiting the evaporation stage (16), wherein a first portion of the CO2  refrigerant from the CO2  accumulator (12) is directed to the compression stage (32, see Fig 3:  a portion of the refrigerant from the accumulator is directed toward the compression stage);
wherein the CO2 liquid receiver (55) and the CO2  accumulator (12) are separate reservoirs (see Fig 3); and 
a plurality of CO2 transfer lines (see Fig 3) connecting the compression stage (32), the cooling stage (36), the CO2 liquid receiver (55), the evaporation stage (16) and the CO2 accumulator (12), and wherein the CO2 refrigerant is circulable in a closed-loop circuit (40, see Fig 3).
wherein the evaporation stage comprises: a first evaporation sector and a second evaporation sector; a first CO2 transfer line feeding the first portion of the CO2 refrigerant from the CO2 liquid receiver into the first evaporation sector, the first CO2 transfer line comprising a first metering device mounted  is an expansion valve  feeding CO2 refrigerant from the CO2 liquid receiver into the first evaporation section;  and a second CO2 transfer line feeding a second portion of the CO2 refrigerant from the CO2 accumulator into the second evaporation sector, the second CO2 transfer line comprising a second metering device mounted upstream of the second evaporation sector, wherein the second metering device is a pump  pumping the second portion of the CO2  refrigerant from the CO2  accumulator into the second evaporation sector; wherein the first metering device and the second metering device are operated independently from one another, CO2 pressure in the first evaporation sector being different than CO2 pressure in the second evaporation sector.
In the same field of endeavor of CO2 cooling system, Dube-389 teaches that is known in the art (see paragraphs [0047]-[0048] and [0089]; see Figs 4, 9 and 11 of Dube-389) of CO2 cooling systems, to provide an evaporation stage (23, 25, 33) with multiple evaporation sectors (23, 25, 33, see Figs 4 and 11) and 2 transfer lines (A, B, D) that feeds a portion of the CO2 refrigerant from the CO2 liquid receiver (50, see Fig 4) to the evaporator sector (25) via a metering device that is an expansion valve (24) mounted directly between the on the CO2 liquid receiver and the evaporator sector (25) to ensure that the defrost refrigerant fed to the evaporators of the evaporation stages is at a higher pressure than in the condensation reservoir (see paragraph [0075] of Dube-389).  Dube-389 further teaches another CO2 transfer line (93) that feeds a portion of the CO2 refrigerant from the CO2 accumulator (91) into another evaporation sector (23), the another CO2 transfer line (93) comprising a metering device (22, see Fig 9) in the form of a pump (see paragraph [0047]) that is mounted directly between of CO2 accumulator (91) and the another evaporation sector (23), wherein the first metering device (24) and the second metering device (22) are operated independently from one another (see paragraphs [0047]-[0048]: operated based on evaporation stage), and wherein the CO2 pressure one evaporation sector (25) is different than CO2 pressure in another evaporation sector (23, see paragraphs [0049] and [0062]: pressure correlating with low and high temperatures); to more efficiently defrosting of evaporators in less time (see paragraph [0062] of Dube-389).
Therefore, it would have been obvious to one of ordinary skill in the art, before the date that claimed invention was effectively filed, to modify Dube, with Dube-389, to include an evaporation stage with multiple CO2 transfer lines that include metering devices mounted to the respective CO2 transfer lines, and connected to a plurality of evaporator sectors, for the purpose of feeding the 

Regarding Claim 6, Dube in view of Dube-389 as applied to Claim 1, further teaches, wherein the evaporation stage (16, see Fig 3 of Dube) comprises a circuit of pipes (17, see Claim 12) extending under an ice-playing surface (17) with the circuit of pipes (17) including at least one first pipe line (pipe line leading into the ice-playing surface, see Fig 3) corresponding to the first evaporation sector (16) and at least one second pipe line (pipe line exiting the ice-playing surface, see Fig 3) corresponding to the second evaporation sector (the section of 16 receiving the refrigerant from the ice-playing surface to send to the accumulator 12).

Regarding Claim 7, Dube in view of Dube-389 as applied to Claim 6, requiring a circuit of pipes of the evaporation stage extending below an ice-playing surface (see Fig 3 of Dube).  Dube further teaches, wherein: the at least one first pipe line (pipe line leading into the ice-playing surface, see Fig 3) extends below a central section of the ice-playing surface (see Claim 12, Fig 3: the pipe line is below a central section of the ice-playing surface); the at least one second pipe line (pipe line exiting the ice-playing surface, see Fig 3: the pipe line is near a central section of the ice-playing surface) extends below an outer section of the ice- playing surface (see Claim 12 Fig 3: the pipe line is ; and CO2 pressure in the first evaporation sector (16) is higher than CO2 pressure in the second evaporation sector (the section of 16 receiving the refrigerant from the ice-playing surface to send to the accumulator 12, see paragraph [0028]: the first evaporator sector includes an increase in pressure by way of the supracompression circuit 32 and the pump 15, the second sector does not include an increase in pressure; thus the pressure in the first sector is higher than that of the second).  
34 
Response to Arguments
Applicant's arguments filed December 09, 2019 with respect to the previous rejection of Claims 1, 3, 6 and 7, have been fully considered but they are not persuasive.
Applicant's arguments filed December 09, 2019 with respect to and in regard to the presently amended claims have been fully considered and are addressed in the updated rejections to the claims above. 

In response to Applicant's arguments pertaining to Claims 1 and 3 rejected under 35 USC § 102(a)(1) as being anticipated by Dube-389.
Applicant respectfully traversed the rejection of Claim 1 on Page 12 of the Remarks filed December 09, 2019.  Applicant asserts that the reference Dube-389 does not disclose or suggest the use of two metering devices each directly provided between a different CO2 reservoir (e.g., a CO2 liquid receiver and a CO2 
In this case, as demonstrated in the previous rejection on Page 8 and in the instant rejection above on Pages 7-8, Dube-389 does in fact teach a CO2 cooling system that satisfies the disputed limitation.  First, as discussed in more detail above on Pages 4-5, the specification as originally filed does not support the use of two metering devices each directly provided between a different CO2 reservoirs and two evaporation zones.  Instead, it supports metering devices mounted upstream of the evaporation sectors.  Moreover, it should be noted that a sector is not a structural term.  It is merely, a compartment within the evaporator stage.  Lastly, contrary to Applicant’s assertion, the limitation does not read in such a way that the metering devices can only be between a different CO2 reservoir and two evaporation zones.  As discussed in more detail above, per the specification, as originally filed, there is not support for the limitation.  Further, the claim language does not require that a metering device be directly connected to any reservoir.  Fig 4 shows a more detail/schematic view of CO2 tank.  It shows a relationship between the tank (receiver) and the expansion or pressuring means as well as the evaporation stages 23 and 33.  Thus, Dube-389 is still a viable reference that reads on the claimed invention.  Therefore, Dube-Claim 1.      
In view of the rejection provided coupled with the response to this argument, the Applicant's argument does not obviate the rejection as set forth in the Office Action mailed on July 09, 2019.  Claim 1 is not in condition for allowance.   The Applicant's argument regarding the amended Claim 1 has been fully considered, but is deemed not persuasive.  The rejection is maintained.
Therefore, the rejections of Claims 1 and 3 under 35 USC § 102(a)(1) as being anticipated by Dube-389 is updated and maintained.
For at least those reasons stated above, the rejection of Claims 6-7 under 35 USC § 103 as being unpatentable over Dube-389 in view of Dube-319 are updated and maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODEE M. JEFFERSON whose telephone number is (313)446-6589.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.M.J./Examiner, Art Unit 3763                                                                                                                                                                                                        /EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763